Citation Nr: 1212095	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  08-25 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hypothyroidism. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1971 to June 1973, and from October 1974 to December 1976.   
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the Veteran's claim of entitlement to service connection for hypothyroidism. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995). 

The Veteran contends that he currently has hypothyroidism related to service.  The Veteran asserts two different theories of service incurrence.  He has indicated that his hypothyroidism is due to exposure to herbicides during service, or in the alternative due to taking anti-inflammatory medications/adrenal steroids for treatment of his right knee injury during service.  

Review of the records shows that the Veteran served in Vietnam from May 1972 to June 1972, in September 1972, and in October 1972.  He is, therefore, presumed to have been exposed to Agent Orange.  See 38 C.F.R. § 3.307(a)(6)(iii) (2011).   Although hypothyroidism is not listed as one of the diseases for which presumptive service connection is warranted based on herbicides exposure, the Veteran may still establish service connection on a direct basis, to include due to herbicide exposure.  See 38 C.F.R. § 3.309(e) (2011); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29  (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation). 

Additionally, review of the service treatment records demonstrates that the Veteran was seen on numerous occasions for various joint injuries, to include for his right knee and that he was prescribed medication for the treatment thereof.  On remand, the Veteran must be afforded an examination to determine the nature and etiology of his current hypothyroidism, to specifically include whether any current disability is related to exposure to herbicides; medications taken during service; or medication taken after service for treatment of his service-connected right knee disability.

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an appropriate examination to determine the etiology of his hypothyroidism.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken. 

The examiner must determine whether there is a 50 percent probability or greater that the Veteran's hypothyroidism is related to his active duty, to include (a) exposure to herbicides and/or (b) taking medication to treat his right knee injury in service.  

The examiner must also determine whether there is a 50 percent probability or greater that the Veteran's hypothyroidism is related to medication prescribed after service to treat his service-connected right knee disability.  

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be clearly set forth.   

If the examiner is unable to offer the requested opinion(s), it is essential that the examiner offer a rationale for the conclusion that such opinion(s) could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

2. Notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

3. After undertaking any additional development deemed to be necessary, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


